    Case 2:15-cr-00335-WKW-JTA Document 929 Filed 01/28/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
      v.                               )      CASE NO. 2:15-CR-335-WKW
                                       )
JAMES MARVIN HAWKINS                   )

                                    ORDER

      On January 8, 2021, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 908.) Upon an independent review of

the record, it is ORDERED that the Recommendation is ADOPTED and that

Defendant James Marvin Hawkins’s Motion for a Bill of Particulars (Doc. # 851) is

DENIED.

      DONE this 28th day of January, 2021.

                                         /s/ W. Keith Watkins
                               UNITED STATES DISTRICT JUDGE
